Citation Nr: 1220707	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-16 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for joint pain and body aches, to include as a qualifying chronic disability resulting from an undiagnosed illness.  

2.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability resulting from an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan



INTRODUCTION

The Veteran had active military service from December 1988 to December 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran requested a hearing before the Board, most recently through his representative in the May 2007 substantive appeal.  A Board hearing was scheduled for September 19, 2007 at the RO in St. Louis, Missouri.  The Veteran failed to attend the hearing.  A letter notifying the Veteran of the hearing was mailed to his last known address.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d)(2011).  Under these circumstances, the Board finds that the Veteran has been afforded his right to a hearing and that his request to testify before the Board will be treated as though it was withdrawn.

In the February 2008 Board decision, the Veteran's claim was remanded for further procedural and evidentiary development.  Specifically, the Board directed the RO to provide the Veteran with a corrective notice letter that satisfied all the notice obligations set forth under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and included a discussion of the information and evidence necessary to support his claims.  The remand further directed the RO to provide the Veteran with a VA examination to determine the nature and etiology of any disability with respect to his claims of service connection for fatigue and joint pain/body aches, including as qualifying chronic disabilities resulting from an undiagnosed illness.  Pursuant to the February 2008 remand, the Appeals Management Center (AMC) sent the Veteran an appropriate notification letter in February 2008, which satisfied all the Veterans Claims Assistance Act of 2000 (VCAA) notice obligations pursuant to Dingess, and further explained how VA determines disability ratings and effective dates.  Information regarding the evidence necessary to substantiate a claim of service connection for fatigue, and joint pain and body aches on a direct basis, and as a result of an undiagnosed illness was also provided.  In addition, the Veteran was scheduled for a VA examination in October 2009.  Unfortunately, the October 2009 medical opinion obtained on remand was found to be inadequate with respect to the Veteran's current claims.  Therefore, in a July 2010 action, the Board remanded the Veteran's claims to the RO so an adequate medical opinion could be obtained.  The examination was completed in November 2010, and an additional medical opinion was added to the record in the January 2012 addendum.  Unfortunately, for the reasons discussed in further detail below, the medical opinions obtained upon remand are still not adequate and another remand of the Veteran's claims is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


REMAND

In the February 2008 decision, the Board remanded the Veteran's appeal for additional evidentiary development, to include obtaining an adequate VA medical opinion as to the nature and etiology of his fatigue and joint pain and body aches.  In the remand instructions, the Board specifically instructed the examiner to determine whether the Veteran's symptoms of fatigue or joint pain and body aches, are associated with a primary diagnosis, and if so, whether these diagnosed illnesses are related to the Veteran's active service.  Pursuant to the remand instructions, if the Veteran's symptoms of fatigue or joint pain and body aches could not be attributed to a known diagnosis, then the examiner was to provide an opinion as to the medical probability that these symptoms were attributed to an undiagnosed illness.  

An October 2009 VA joints examination was conducted in connection with the claims and after interviewing the Veteran, examining him, and conducting several x-rays of his knees, elbows and shoulder joints, the examiner diagnosed the Veteran with degenerative arthritis of the knees and shoulders, and appeared to attribute the Veteran's joint pain in the shoulders and knees to this clinical diagnosis.  However, the examiner did not provide an opinion as to whether these diagnoses were related to service.  Furthermore, with respect to the joint pain not associated with a known diagnosis, the examiner did not provide the requested opinion as to the medical probability that these symptoms could be attributed to an undiagnosed illness.  

With respect to the Veteran's claim of service connection for fatigue, the October 2009 VA examiner took note of the Veteran's symptomatology, and diagnosed him with subjective complaints of chronic fatigue syndrome (CFS).  The diagnosis was deemed to be equivocal by the examiner, and in a March 2010 addendum, the same examiner again stated that the Veteran had a "subjective complaint" of CFS, but with "no objective evidence."  In the July 2010 Board remand, the Board determined that the October 2009 VA examination report, in conjunction with the March 2010 addendum, was inadequate, and in view of the fact that the development set forth in the Board's February 2008 remand was not completed with respect to the examination instructions, another remand was necessary so that the necessary development could be accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Pursuant to the July 2010 Board remand, the Veteran was scheduled for another VA examination in November 2010.  During the examination, the Veteran reported that he felt tired and lacked energy since returning from military service.  The Veteran also stated that he "[h]as not felt right, [and] feels the symptoms are progressive and out of proportion to increasing age. . . ."  According to the Veteran, there was no specific onset or sequence as to how the joint aches and pains started, but the pain usually appears "on getting and moving around."  During certain physical activities such as walking and/or moving furniture, his pain level, on a scale of one to ten (with one being the least level of pain and ten being the most), reaches a six to seven.  Upon conducting a physical examination of the Veteran's knees, elbows, shoulders and hips, the examiner observed no limitation of movement during the range-of-motion exercises, but did note objective evidence of pain upon repetitive motion.  The Veteran also underwent x-rays of his knees, shoulders, hips, and elbows, the results of which were all shown to be normal, with the exception of findings of chronic changes at the right tibial tuberosity.  

With respect to the Veteran's complaints of fatigue, the examiner listed the eight symptoms of CFS, and determined that the Veteran did not meet the criteria for a diagnosis of CFS.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with a "[s]ubjective [s]ense of fatigue, not meeting the criteria for [a diagnosis] of chronic fatigue syndrome", and "[s]ubjective aches and pain in the major joints [without] objective or radiological evidence of [osteoarthritis]."  According to the examiner, while the knee x-ray revealed findings of "chronic changes on right tibial tubercle," the tibial tubercle does not form part of the knee joint, and the knee joints were otherwise described as normal with no signs of osteoarthritis.  

As for the Veteran's symptoms of fatigue, the examiner wrote that "discussions of etiology and pathogenesis of CFS in literature often come out empty and with speculations as to possible psychological and/or psychosocial causes."  According to the examiner, the Veteran's diagnosis of posttraumatic stress disorder (PTSD) may point to the possible cause of some of his symptoms.  The examiner concluded that "the best possible primary diagnosis that explains the Veteran's subjective symptoms of vague joint pains and fatigue...is PTSD with an element of depression", and "if this opinion has support from the psychiatrist, then, as such, the condition (PTSD) is already [service connected] and evaluated as such to be related to the Veteran's active military service."  

The examiner further noted that a few screening tests had been ordered to determine whether the Veteran suffered from rheumatoid arthritis.  In the January 2012 addendum, the healthcare provider indicated that the Veteran's laboratory results revealed "no evidence of inflammatory joint disease, specifically rheumatoid arthritis" and that the x-ray reports were negative for any degenerative or inflammatory changes in the joints.  

A review of the record reflects that the Veteran is currently service connected for PTSD, which has been evaluated as 30 percent disabling.  Based on the medical evidence of record, the Board finds that the record remains somewhat unclear with respect to whether the Veteran's symptoms of joint pain/body aches and fatigue are associated with separate diagnoses, attributed to undiagnosed illnesses, or are symptoms arising from his service-connected PTSD.  Indeed, in providing his medical opinion, the November 2010 examiner indicated this opinion may need the "support from the psychiatrist" to truly determine whether the Veteran's symptoms are attributed to his service-connected PTSD.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Board finds that the Veteran's claims of service connection for joint pain and body aches and fatigue must be remanded for another VA examination to determine whether the Veteran's symptoms of joint pain/body aches and fatigue are associated with separate diagnoses, are attributable to an undiagnosed illness, or are symptoms arising from his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with a VA psychiatrist for the purpose of determining the nature, extent, and etiology of his complaints of fatigue, and joint pain/body aches.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should also take note of the November 2010 VA examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

a. With regard to the Veteran's complaints of fatigue, for any fatigue disorder diagnosed on examination or during the pendency of the appeal, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  In expressing this opinion, the examiner must address the Veteran's history of complaints, as well as the continuity (including frequency) of the Veteran's complaints of fatigue, to include his past or recurring symptoms of fatigue since returning from the Persian Gulf.  

If the Veteran's complaints of fatigue cannot be attributed to any known clinical diagnosis, the examiner should so specify and provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's symptoms of fatigue can be attributed to his service-connected PTSD.  If the examiner determines that the Veteran's symptoms of fatigue are not due to his service-connected PTSD, then the examiner should  provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's condition is attributed to an undiagnosed illness.  

b. With regard to the Veteran's complaints of joint pain and body aches, the examiner should take note of the October 2009 VA examination report which reflects a diagnosis of degenerative arthritis of the knees and shoulders.  Following a review of the record and a physical examination of the Veteran, the examiner should identify any joint/musculoskeletal disorder(s) present and provide diagnoses for all identified disability(ies).  For any joint/musculoskeletal disorder(s) diagnosed on examination, and/or during the pendency of the appeal which may have resolved at the time of the examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its clinical onset in service or is otherwise related to active duty.  In expressing this opinion, the examiner should address the continuity (including frequency) of the Veteran's complaints of joint pain and body aches.  

If the Veteran's complaints of joint pain and body aches cannot be attributed to any known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's symptoms of fatigue can be attributed to his service-connected PTSD.  If the examiner determines that the Veteran's symptoms of joint pain and body aches are not due to his service-connected PTSD, then the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's condition is attributed to an undiagnosed illness.  In regards to joint pain, all affected joints must be addressed.  

All opinions expressed must be supported by a complete explanation for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, re-adjudicate the issues of entitlement to service connection for joint pain and body aches, and fatigue.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the originating agency; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

